Citation Nr: 0312854	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  99-19 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating a low back disability, 
currently rated as 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1950 to April 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in February 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied an increased 
rating (in excess of 60 percent) for the veteran's service-
connected lumbar spine disability.  The veteran entered 
notice of disagreement with this decision in May 1999; the RO 
issued a statement of the case in July 1999; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in September 1999. 

A Report of Contact dated December 21, 1999 with the 
veteran's representative at the time, reflects that the 
veteran was raising a TDIU claim.  A May 2002 RO rating 
decision denied the veteran's claim for TDIU.  The veteran 
was notified of this decision by letter from the RO issued on 
May 29, 2002.  In June 2002, the veteran entered notice of 
disagreement with the May 2002 rating decision denial of 
TDIU.  The issue of entitlement to a TDIU is addressed below 
in the REMAND portion of this decision.  The Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The Board notes that, by letter dated and received at the RO 
on July 31, 2002, the veteran's representative withdrew 
representation in this case.  As such, the veteran is without 
representation before the Board.  


FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
claim on appeal decided herein has been obtained; the RO has 
notified the appellant of the evidence needed to substantiate 
the claim addressed in this decision, obtained all relevant 
evidence designated by the appellant, and provided VA medical 
examinations in order to assist in substantiating the claim 
for VA compensation benefits.

2.  The veteran's service-connected low back disability is 
not manifested by disability that more nearly approximates 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle with marked deformity and involvement of 
the major joints or without other joint involvement.  

3.  The veteran's service-connected low back disability is 
productive of severe limitation of motion.  

4.  The veteran's service connected low back disability is 
productive of no more than mild neurologic impairment.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent, 
for the veteran's service-connected low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1-4.14, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5286, 5293 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits.  This includes notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
VA Secretary, that is necessary to substantiate the claim.  
This also includes in certain cases a medical examination or 
medical opinion where necessary to decide the claim.  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that, in this 
appellant's case, the requirements of the Veterans Claims 
Assistance Act of 2000 and implementing regulations have been 
met.  

In the rating decisions, statement of the case, and 
supplemental statement of the case, the RO advised the 
veteran of what must be demonstrated to establish an 
increased rating for his lumbar spine disability, including 
under both the previous and revised criteria of Diagnostic 
Code 5293.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the veteran's claim, including a 
request for records from the U.S. Social Security 
Administration, which were unavailable.  The veteran has not 
identified any additional records or other evidence that has 
not been obtained.  VA has advised the veteran of what 
evidence he needed to obtain to substantiate his claim for 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the RO requested the veteran to 
complete and return a VA Form 21-8940, which included 
identification of medical providers, advised the veteran that 
VA had requested records from the U.S. Social Security 
Administration, and advised the veteran that VA had scheduled 
an examination to assist the veteran with his claim for 
increased rating.  The veteran was afforded VA compensation 
examinations of the spine in February 2000 and December 2002 
to determine the level of disability attributable to the 
service-connected lumbar spine disability.  The March 2003 
supplemental statement of the case advised the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000.  
Accordingly, no further notice to the appellant or further 
assistance in acquiring additional evidence is required by 
the new statute and regulations.  


II.  Increased Rating

Disability ratings are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, including 
38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that the 
entire recorded history be reviewed with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Not all disabilities will show all 
the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21 (2002).  The higher of two 
ratings will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3.  Where the 
particular disability for which the veteran is service 
connected is not listed under a specific diagnostic code, it 
is rated by analogy to a closely related disability in which 
not only the functions affected but also the anatomical 
location and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath, 
1 Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected lumbar spine 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, as this is a claim for 
increased rating.  The present disability level is the 
primary concern, so that past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The evidence in this case reflects that the veteran's 
service-connected lumbar spine disability has been rated as 
60 percent disabling from June 1994 as analogous to 
intervertebral disc syndrome under Diagnostic Code 5293.  In 
August 1998, he submitted a claim for increased rating, 
contending that he had severe back problems that required 
stronger medication.  

The version of Diagnostic Code 5293 in effect through 
September 22, 2002 provides a maximum 60 percent rating for 
pronounced intervertebral disc syndrome that meets specified 
criteria.  38 C.F.R. § 4.71a.  As 60 percent is the maximum 
disability rating provided under the version of Diagnostic 
Code 5293 in effect through September 22, 2002, and the 
veteran is already rated as 60 percent disabled, the Board 
finds that a rating in excess of 60 percent is not possible 
under the provisions of Diagnostic Code 5293 in effect 
through September 22, 2002.

By regulatory amendment effective September 23, 2002, 
substantive changes were made to the schedular criteria for 
rating intervertebral disc syndrome.  The revised regulation 
provides that rating a disability under Diagnostic Code 5293 
may be made on the basis of combining (under 38 C.F.R. 
§ 4.25) separate ratings of chronic orthopedic and 
neurological manifestations along with ratings for all other 
disabilities, or on the basis of the frequency and extent of 
incapacitating episodes associated with the veteran's 
symptoms, whichever method produces the highest rating.  The 
revised regulation of Diagnostic Code 5293 provides a 60 
percent rating for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Note 1 defines 
"chronic orthopedic and neurologic manifestations" as 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that, when rating on the basis of 
chronic manifestations, one is to rate orthopedic 
disabilities using rating criteria for the most appropriate 
orthopedic diagnostic code or codes.  One is to rate 
neurologic disabilities separately, using rating criteria for 
the most appropriate neurologic diagnostic code or codes.  
Note 3 provides that, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, one is 
to rate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher rating for that segment.  
38 C.F.R. § 4.71a. 

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The Board has considered a 
rating of the veteran's service-connected lumbar spine 
disability under the prior criteria of Diagnostic Code 5293, 
as well as a rating under the revised criteria of Diagnostic 
Code 5293.  The Board finds that the version of Diagnostic 
Code 5293 effective September 23, 2002 is potentially more 
advantageous to the veteran, as it provides a method of 
combining separate ratings of chronic orthopedic and 
neurological manifestations along with ratings for all other 
disabilities that might result in a rating in excess of the 
currently assigned 60 percent rating.  38 C.F.R. § 4.71a. 

For purposes of rating the veteran's lumbar spine disability 
under the revised version of Diagnostic Code 5293, the Board 
finds that the appropriate rating for the orthopedic 
component of the veteran's service-connected lumbar spine 
disability is 40 percent under Diagnostic Code 5292 for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a.  The most recent VA examination of the spine in 
December 2002 reflects that the veteran had a laminectomy of 
the L4-S1 level, and posterior spinal fusion of the L5-S1 
level.  While the veteran complained of pain with flexion of 
the lumbar spine to 50 degrees during one part of the general 
medical examination in December 2002, a report of spine 
examination on the same day noted that the veteran had 
forward motion with dressing and undressing of 90 degrees in 
flexion, 30 degrees in bilateral rotation, and 25 degrees in 
lateral flexion with no complaints.  A February 2000 VA spine 
examination revealed flexion to 60 degrees, extension of 5 
degrees, right lateral flexion of 20 degrees, left lateral 
flexion of 5 degrees, and bilateral rotation of 5 degrees.  
The examiner noted muscle spasms with ranges of motion.  A 
November 1998 VA examination report reflects flexion to 30 
degrees, extension of 5 degrees, right lateral flexion of 20 
degrees, left lateral flexion of 5 degrees, and bilateral 
rotation of 5 degrees; all measures reflect motion before 
pain set in.  

While the numerical measures of limitation of motion of the 
veteran's lumbar spine reflect disability more nearly 
approximating moderate limitation of motion of the lumbar 
spine, the Board notes the veteran's reports of pain, 
stiffness, lack of endurance, and fatigability, and reports 
of additional symptomatology during winter and seasonal 
changes.  The Board has also considered other provisions 
which might provide for a higher rating with respect to the 
issue on appeal, including 38 C.F.R. § 4.40, 4.45, as they 
relate to pain and any resulting functional impairment due to 
pain (including during flare-ups, as discussed in DeLuca, 8 
Vet. App. 202).  With consideration of such additional 
factors which limit motion, the Board finds that the 
veteran's lumbar spine disability is productive of disability 
that more nearly approximates severe limitation of motion of 
the lumbar spine so as to warrant a 40 percent schedular 
disability rating under Diagnostic Code 5292.  38 C.F.R. 
§ 4.71a.  

The Board also notes that 40 percent is the maximum rating 
under Diagnostic Code 5295 (for lumbosacral strain).  As the 
Board has determined that the veteran's orthopedic disability 
alone would warrant a 40 percent rating (for severe 
limitation of motion under Diagnostic Code 5292), a separate 
analysis under Diagnostic Code 5295 is not necessary in order 
to rate the veteran under Diagnostic Code 5293 because 40 
percent is the maximum schedular rating provided under 
Diagnostic Code 5295.  38 C.F.R. § 4.71a. 

For purposes of rating the veteran's lumbar spine disability 
under the revised version of Diagnostic Code 5293, the Board 
finds that the veteran's lumbar spine disability manifests in 
not more than mild neurological impairment.  As indicated by 
the December 2002 VA examination report, the veteran's lumbar 
spine disability manifested in decreased vibratory sensation 
and decreased (1+) deep tendon reflexes in the lower 
extremities that did not follow a dermatome; the examiner 
characterized the veteran as neurologically "intact."  The 
February 2000 and November 1998 VA examination reports 
reflect neurological findings of deep tendon reflexes 2+ and 
brisk, right ankle 1+, and left ankle 0.  The evidence 
reflects clinical findings of decreased reflexes, but does 
not indicate any significant functional impairment due to 
neurological disability.  The appropriate rating for the 
neurologic component of the veteran's service-connected 
lumbar spine disability would be not more than 10 percent for 
mild neurological impairment under any of the potentially 
applicable Diagnostic Codes from 8520 (sciatic nerve) through 
8530, as no significant functional impairment is demonstrated 
due to neurological impairment.  38 C.F.R. § 4.124a.

With regard to neurological disability, the Board notes the 
veteran's reported complaints that occasionally include 
radiating pain, while at other times the primary complaints 
were simply of low back pain.  However, the Board finds that 
such reported complaints would not warrant a rating in excess 
of 20 percent as analogous to neuritis or neuralgia of any of 
the applicable nerve groups.  The maximum rating for 
neuralgia, even with actual and severe symptomatology of dull 
and intermittent nerve pain that actually followed a typical 
nerve distribution, would warrant a maximum rating equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124 (2002).  
Such neuralgia, if in fact present, would equate to no more 
than 20 percent disabling under any of the applicable 
Diagnostic Codes 8520 to 8530, while some of these Diagnostic 
Codes provide for only a 10 percent rating for moderate 
incomplete paralysis of the affected nerve.  38 C.F.R. 
§ 4.124a. 

In accordance with the schedular criteria for rating 
intervertebral disc syndrome under Diagnostic Code 5293 that 
became effective September 23, 2002, chronic orthopedic and 
neurological manifestations manifested by intervertebral disc 
syndrome are to be combined under 38 C.F.R. § 4.25.  In this 
case, when the 40 percent disability rating for chronic 
orthopedic manifestation (as indicated above under either 
Diagnostic Code 5292 or 5295) is combined with a 20 percent 
disability rating for neurological manifestation, using the 
combined ratings table at 38 C.F.R. § 4.25, the combined 
degree of disability in this veteran's case is 52.  As this 
method of combining orthopedic and neurological 
manifestations of the veteran's lumbar spine disability do 
not result in a rating in excess of the currently assigned 60 
percent disability rating, the Board finds that a rating in 
excess of 60 percent is not warranted under the revised 
schedular criteria (effective September 23, 2002) for rating 
intervertebral disc syndrome under Diagnostic Code 5293.  
38 C.F.R. § 4.71a. 

A higher rating than the currently assigned 60 percent 
disability rating is, likewise, not possible under Diagnostic 
Code 5003-5292 or 5295, as the maximum schedular rating 
provided by these Diagnostic Codes is 40 percent.  Diagnostic 
Code 5003 provides that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  In turn, under Diagnostic 
Code 5292, a maximum schedular rating of 40 percent is 
assigned when limitation of motion of the lumbar spine is 
severe.  Under Diagnostic Code 5295, a maximum schedular 
rating of 40 percent is assigned for severe lumbosacral 
strain that meets specified criteria.  As there is no history 
of fracture of vertebra in this case, including with cord 
involvement, or that the veteran is bedridden, or that he 
requires long leg braces, a rating under Diagnostic Code 5285 
is not warranted.  38 C.F.R. § 4.71a.  While the veteran has 
severe disability, which undoubtedly causes much pain with 
limitation of motion, such pain and limitation of motion due 
to pain is well contemplated by the applicable rating 
criteria.  The Board notes that receipt of the maximum 
schedular rating of 60 percent for such disability reflects 
the severity of the veteran's lumbar spine symptomatology. 

Another potentially applicable rating criteria for the 
veteran's service-connected lumbar spine disability is 
Diagnostic Code 5286, which provides a 100 percent disability 
rating for complete bony fixation (ankylosis) of the spine at 
an unfavorable angle with marked deformity and involvement of 
the major joints or without other joint involvement.  
Diagnostic Code 5286 provides a 60 percent disability rating 
for complete bony fixation (ankylosis) of the spine at a 
favorable angle.  38 C.F.R. § 4.71a.  

A 100 percent schedular rating is not warranted under 
Diagnostic Code 5286, however, because the weight of the 
evidence does not demonstrates the veteran has complete bony 
fixation of the spine including at a favorable or unfavorable 
angle.  The Board finds the findings from the December 2002 
VA examination to be highly probative on this question.  
Those findings included forward motion with dressing and 
undressing of 90 degrees in flexion, 30 degrees in bilateral 
rotation, and 25 degrees in lateral flexion with no 
complaints.  

Even with considerations of credible reports of pain, the 
clinical findings do not demonstrate complete bony fixation 
of the spine, or that the spine is fixed at an unfavorable 
angle, or that there is marked deformity.  For these reasons, 
the Board finds that a rating in excess of 60 percent is not 
warranted for the veteran's service-connected low back 
disability.  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected lumbar spine disability has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating such 
disability.  The medical opinion evidence of record is that 
the veteran has limitations on lifting and physical labor 
that would require twisting or bending, but that he is 
otherwise able to maintain a sit down job that requires him 
to be up and down frequently.  The veteran underwent 
hospitalization in 1993, for which he was awarded a temporary 
total rating, but has not required hospitalization in recent 
years.  The symptomatology associated with the veteran's 
lumbar spine disability is well contemplated by the various 
Diagnostic Codes indicated above provided for rating such 
lumbar spine disability.  Under these circumstances, in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
increased rating issue on appeal; however, as the 
preponderance of the evidence is against the veteran's claim, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this issue on that basis.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102. 


ORDER

A rating in excess of 60 percent for the veteran's service-
connected low back disability is denied. 


REMAND

A May 2002 RO rating decision denied the veteran's claim for 
TDIU.  The veteran was notified of this decision by letter 
from the RO issued on May 29, 2002.  In June 2002, the 
veteran entered notice of disagreement with the May 2002 
rating decision.  Although the RO entered a subsequent rating 
decision in January 2003 addressing the issue of entitlement 
to a TDIU, a statement of the case on the issue of 
entitlement to a TDIU has not been issued subsequent to the 
May 2002 rating decision.  In order to comply with due 
process requirements, a remand is in order for the RO to 
prepare a statement of the case on the issue of entitlement 
to a TDIU.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

The veteran should be provided a statement of the 
case regarding the claim for TDIU benefits.  The 
statement of the case should address all aspects of 
this claim including the criteria by which TDIU 
benefits may be awarded, and compliance with the 
Veterans Claims Assistance Act of 2000.  Further, 
the veteran should be advised that, if he wishes 
the Board to address this claim, he must submit a 
timely substantive appeal in response to the 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



